Citation Nr: 0422529	
Decision Date: 08/17/04    Archive Date: 08/24/04

DOCKET NO.  03-34 698	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to an increased rating for degenerative disc 
disease (DDD) and strain of the lumbosacral spine, currently 
evaluated as 60 percent disabling.

2.  Entitlement to an effective date earlier than June 30, 
2000, for the grant of service connection for loss of use of 
the lower extremities secondary to the 
service-connected DDD and strain of the lumbosacral spine.

3.  Entitlement to an effective date earlier than June 30, 
2000, for the grant of special monthly compensation (SMC) 
based on loss of use of the feet.

REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARINGS ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The veteran had active service from November 1957 to January 
1960 and additional service in October and November 1962.  

This case comes before the Board of Veterans' Appeals (Board) 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Philadelphia, Pennsylvania.  Because 
of the complexity of this case, a summary of the relevant 
procedural history follows.

A March 1964 decision granted service connection for a low 
back strain and assigned a 0 percent (i.e., noncompensable) 
evaluation retroactively effective from August 18, 1963.  An 
April 1964 decision increased the rating to 10 percent 
effective March 18, 1964.  A March 1965 decision increased 
the rating to 20 percent effective February 23, 1965.  And a 
December 1993 decision increased the rating to 40 percent 
effective April 12, 1993.  In response, the veteran filed a 
notice of disagreement (NOD) in January 1994 contesting the 
effective date assigned for that higher rating.

Subsequently, a December 1994 decision denied a claim for a 
total disability rating based on individual unemployability 
(TDIU), but granted a higher 60 percent rating for the 
service-connected low back disorder effective April 12, 1993 
- in the process recharacterizing it as DDD of the 
lumbosacral spine.  That in turn mooted the claim for an 
earlier effective date for the prior 40 percent rating as, in 
response, later in December 1994, the veteran filed another 
NOD - this time contesting the denial of a TDIU and not 
granting a 100 percent schedular rating for his service-
connected low back disability.  The RO sent him a statement 
of the case (SOC) in January 1995 concerning these issues, 
and he then perfected his appeal to the Board in January 1995 
by filing a timely substantive appeal (VA Form 9).  
After testifying at an April 1995 RO hearing, the RO sent him 
a supplemental SOC (SSOC) in May 1995 again addressing these 
issues.



A more recent decision in August 1998 confirmed and continued 
the 60 percent rating for the service-connected low back 
disorder and the denial of a TDIU.  The RO also determined 
the veteran was not eligible for specially adapted housing, 
special home adaptation, or automobile and adaptive equipment 
or adaptive equipment only.  And although the RO also denied 
service connection for residuals of a cervical laminectomy 
and fusion, as well as a temporary total convalescent rating 
under the provisions of 38 C.F.R. § 4.30 ("paragraph 30"), 
the NOD submitted in response concerning these additional 
claims later was withdrawn in December 2000 insofar as these 
two specific issues.

A June 2000 decision continued the 60 percent rating for the 
service-connected low back disorder and found there was no 
clear and unmistakable error (CUE) in the December 1994 
rating decision granting service connection for DDD 
of the lumbosacral spine and rating the disability under 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5293, for 
intervertebral disc syndrome (IVDS), instead of under DC 5295 
for lumbosacral strain.  And, thus, severance of service 
connection for DDD of the lumbosacral spine was not 
warranted.

A December 2000 decision granted a TDIU effective from July 
1, 1997, and granted service connection for impotence and 
assigned a noncompensable rating.  Also noted was entitlement 
to SMC under 38 U.S.C. § 1114(k) and 38 C.F.R. § 3.350(a) on 
account of loss of use (LOU) of a creative organ, 
retroactively effective from April 12, 1995.

An September 2001 decision granted:  (1) service connection 
for LOU of the lower extremities, secondary to the service-
connected lumbosacral DDD, and assigned a 100 percent rating 
as of June 30, 2000; (2) SMC under 38 U.S.C. § 1114(l) 
and 38 C.F.R. § 3.350(b) based on LOU of both feet as of June 
30, 2000; (3) Dependents' Educational Assistance (DEA) as of 
July 1, 1997; (4) eligibility for specially adapted housing; 
and (5) eligibility for automotive and adaptive equipment.  
However, SMC based on the need for the regular aid and 
attendance (A&A) of another person or by reason of being 
housebound (HB) was denied.

In a June 2002 NOD, the veteran disagreed with the denial of 
SMC based on the need for the regular A&A of another person 
or by reason of being HB.  He also contested the effective 
dates concerning all of the awards in the September 2001 
decision.  

A September 2003 SOC addressed the issues of entitlement to:  
(1) an effective date prior to June 30, 2000, for service 
connection and a 100 percent rating for LOU of the lower 
extremities, secondary to the service-connected DDD of the 
lumbosacral spine; (2) an effective date prior to June 30, 
2000, for SMC based on LOU of both feet; and (3) a higher 
level of SMC for A&A or HB benefits.  In the SOC it was noted 
the veteran was already receiving SMC at the level of 
compensation provided for at 38 U.S.C. § 1114(l) - which 
actually was a higher rate than the HB rate.

So in sum, the veteran withdrew from appellate consideration 
his claims for service connection for disability of the 
cervical spine and a temporary total rating based on need for 
convalescence.  His claims for a TDIU, eligibility for 
specially adapted housing, and eligibility for automotive and 
adaptive equipment have been granted and, therefore, are 
moot.

The June 2000 NOD addressed the issue of entitlement to SMC 
based on need for A&A or by reason of being HB.  Then, the 
September 2003 SOC addressed, in part, an issue characterized 
as entitlement to a higher level of SMC for A&A or HB.  
It was noted in the September 2003 SOC that the veteran was 
already receiving SMC at the level provided for at 38 U.S.C. 
§ 1114(l) - which was higher than the HB rate.  But the 
rating action appealed of September 2001 did not address a 
claim for a specific benefit that would provide compensation 
at a rate higher than is available under 38 U.S.C. § 1114(l).  
Accordingly, the purported issue of entitlement to a higher 
level of SMC for A&A or HB is not properly before the Board 
and is referred to the RO for appropriate consideration, 
i.e., to address the specific rate or rates claimed by the 
veteran.



As for the claims that are before the Board, they must be 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

During his May 2004 videoconference hearing, the veteran 
testified that he had received relevant outpatient treatment 
(OPT) at the VA Medical Clinic in Philadelphia, Pennsylvania, 
at the intersection of Broad and Cherry Streets, from 1990 to 
1993 (see page 4 of the transcript).  But a preliminary 
review of the claims files discloses that only a select few 
VA OPT records prior to 1994 are on file.  So the additional 
records cited by the veteran during his videoconference 
hearing must be obtained and associated with the claims 
files.

Also during his videoconference hearing, the veteran 
testified that while receiving VAOPT at that VA medical 
clinic in Philadelphia, from 1990 to 1993, he experienced 
loss of use of his lower extremities and a creative organ due 
to his service-connected DDD and strain of the lumbosacral 
spine (page 4).  So he believes he is entitled to service 
connection for loss of use of his lower extremities since 
1993 (page 8 of the transcript).  Evidence in his claims 
files, however, shows that he has had several jobs, including 
full-time employment until at least June, and perhaps 
December, 1997.  His employment in 1997 appears to have been 
arranged as part of his participation in a VA Vocational and 
Rehabilitation program.  So his VA Vocational Rehabilitation 
folder must be obtained and associated with the other 
evidence in his claims files.

As for the claim for an increased rating for the service-
connected low back disorder, the RO has not addressed this 
issue since its June 2000 decision.

As mentioned, the veteran's service-connected low back 
disorder has been rated under 38 C.F.R. § 4.71a, DC 5293, for 
IVDS, and his current 60 percent rating is the maximum 
possible rating assignable under this DC.  It presumes he has 
pronounced impairment from the IVDS with sciatic neuropathy, 
etc.

The criteria for rating IVDS were amended on September 23, 
2002, however.  So as of September 23, 2002, both the RO and 
the Board must consider the revised criteria of DC 5293.  And 
instead of characterizing the IVDS as, say, severe or 
pronounced (like the former DC 5293), the new pertinent 
considerations-either preoperatively or postoperatively, are 
whether the veteran has had incapacitating episodes during 
the immediately preceding 12 months and, if so, the total 
duration of them, and whether he should receive a higher 
rating based on combination, under 38 C.F.R. § 4.25, of the 
neurologic and orthopedic manifestations of his disability.  
Whichever method results in the higher evaluation is the one 
that must be used.  

Also, since the revised criteria provide for possible 
evaluation on the basis of combining separate ratings for 
orthopedic and for neurological manifestations, the veteran 
should be afforded VA orthopedic and neurological 
examinations for rating purposes.  38 U.S.C.A. § 5103A(d) 
(West 2002).

To complicate matters even further, the rating criteria for 
evaluating 
service-connected spinal disabilities, other than IVDS, were 
amended effective September 26, 2003, and the DCs were 
renumbered (the old DC 5293 is now DC 5243 and the old DC 
5295 is now DC 5237).

The old criteria focused on subjective classifications, e.g., 
whether the degree of limitation of motion was mild, moderate 
or severe.  Whereas the new criteria, those effective 
September 26, 2003, use more objective criteria and provide 
for evaluations with or without symptoms such as pain 
(radiating or not), stiffness, or aching and thus encompass 
and take into account these symptoms and remove any 
requirement that there be any of these symptoms to assign any 
evaluation.  The revised criteria also provide for ratings 
based on, in pertinent part, limitation of motion of a 
particular spinal segment in either forward flexion or the 
limitation of the combined range of motion of that spinal 
segment, either favorable or unfavorable ankylosis.  



For the period prior to September 23, 2002, only the old 
spinal rating criteria, including the old version of the 
criteria for rating IVDS (old DC 5293) may be applied.  But 
for the period beginning September 23, 2002, either those old 
rating criteria or the revised criteria for rating IVDS (new 
DC 5293) may be applied.  The newly revised spinal rating 
criteria (newly created DCs 5237 and 5243) may be applied 
only as of and following the September 26, 2003, effective 
date.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  See, too, 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 
10, 2000).

The spinal rating criteria revised on September 26, 2003, and 
the supplementary information in the published regulations 
indicate that examiners should be asked to identify the 
underlying pathologic process so that evaluations can be made 
under the appropriate diagnostic codes for spinal disability.  
68 Fed. Reg. 51454 - 58, 51455 (Aug. 27, 2003).  

Because of the change in the law brought about by the 
revisions in the schedular rating criteria, a remand in this 
case is required for initial RO consideration of these new 
provisions.  It would be potentially prejudicial to the 
veteran if the Board were to proceed to issue a decision at 
this time.  See VAOGCPREC 16-92 (July 24, 1992) (published at 
57 Fed. Reg. 49,747 (1992)).

Lastly, there are indications the veteran has received 
private treatment, aside from his VA treatment.  So to ensure 
completeness of the record on appeal, there must be 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), and implementing regulations 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
VCAA and implementing regulations provide that VA will assist 
a claimant in obtaining evidence necessary to substantiate a 
claim and require VA to notify the claimant and the 
claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).  See also Valiao 
v. Principi, 17 Vet. App. 229, 332 (2003) (implicitly holding 
that RO decisions and statements of the case may satisfy this 
requirement).  

Accordingly, this case is REMANDED to the RO for the 
following development and consideration: 

1.  The RO must review the claims file and ensure 
that all notification and development action 
required by the VCAA and implementing 
VA regulations is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures contained 
in 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 are 
fully complied with and satisfied.  

2.  Ask the veteran to provide the names and 
addresses of all private clinical sources and 
approximate dates of treatment, evaluation or 
hospitalization for his low back disorder.  Ask 
him to complete and return the appropriate 
releases (VA Form 21-4142s) for the medical 
records of each private care provider since 
military service that are not already on file.  

Upon receipt of the appropriate releases, request 
all private treatment records indicated, if any, 
and associate all received with the file.  If any 
request for private treatment records is 
unsuccessful, notify the veteran appropriately.  
38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e) (2002).  

3.  The RO should obtain all records of VAOPT of 
the veteran at the VA facility at Broad and Cherry 
Streets in Philadelphia, Pennsylvania, from 1990 
to 1993, which are not already on file.



4.  Schedule the veteran for a VA orthopedic 
examination to assess the severity of his service-
connected low back disorder.  

The claims folder and a copy of this remand are to 
be made available to the examiner, and the 
examiner is asked to indicate that he or she has 
reviewed the claims folder.  All necessary testing 
should be done, to include specifically range of 
motion studies, with motion measured to the 
nearest five (5) degrees in all ranges of motion.  
The examiner should also comment on whether the 
veteran has ankylosis, favorable or unfavorable, 
of any segment of the spine or the entire spine.  

The examiner should determine whether there is 
weakened movement, premature/excess fatigability, 
or incoordination and, if feasible, these 
determinations should be expressed in terms of the 
degree of additional range of motion loss due to 
such factors.  The examiner should express an 
opinion as to whether pain significantly limits 
functional ability during flare-ups or 
when the low back is used repeatedly over a period 
of time.  This determination also should be 
portrayed, if feasible, in terms of the degree of 
additional range of motion loss due to pain on use 
during flare-ups.  

The examiner should determine whether (under the 
criteria as revised effective September 26, 2003) 
there is muscle spasm, guarding, or localized 
tenderness that does or does not result in an 
abnormal gait or abnormal spinal contour, e.g., 
scoliosis, reversed lordosis, or abnormal 
kyphosis; or whether there are residuals of a 
vertebral fracture with loss of 50 percent or more 
of vertebral body height.

The examination report should be completely 
legible.  If an examination form is used to guide 
the examination, the submitted examination report 
must include the questions to which answers are 
provided.  

5.  As well, schedule the veteran for a VA 
neurology examination to assess the severity of 
his service-connected low back disorder.  

The claims folder and a copy of this remand are to 
be made available to the examiner, and the 
examiner is asked to indicate that he or she has 
reviewed the claims folder.  All necessary testing 
should be done.  

The examiner should state whether the veteran 
experiences recurring attacks, and the degree of 
intermittent relief he experiences between those 
attacks, if any.  The examiner should also be 
asked if there is evidence that the veteran has 
sciatic neuropathy with characteristic pain.  If 
so, the examiner should state whether the sciatic 
neuropathy results in demonstrable muscle spasm, 
absent ankle jerk, or any other positive 
neurological finding.  The examiner should further 
state whether any IVDS that may be present results 
in incapacitating episodes, and the total duration 
of any of those episodes.  

All other neurological manifestations of the 
service-connected IVDS, to include any effect upon 
peripheral nerves of the lower extremities other 
than the sciatic nerve, should be recorded, to 
include recording the impact upon function and the 
degree of severity of such neurological 
impairment, if any.  

6.  Thereafter, review the claim files.  If any 
development is incomplete, including if the 
examination reports do not contain sufficient 
information to respond to the questions posed to 
properly rate the low back disability at issue, 
take corrective action.  38 C.F.R. § 4.2 (2003).  
See also Stegall v. West, 11 Vet. App. 268 (1998).



7.  Then readjudicate the claims.  In particular, 
the RO should cite and address both the former and 
revised IVDS and spinal rating criteria.  The RO 
also must decide whether the rating for the low 
back disorder should be "staged."  See Fenderson 
v. West, 12 Vet. App. 119, 125-26 (1999).  If the 
benefits sought on appeal are not granted to the 
veteran's satisfaction, prepare a SSOC and send it 
to him and his representative.  Give them time to 
respond to it.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional medical information and 
to accord due process.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


